Title: To Thomas Jefferson from John Adams, 3 July 1786
From: Adams, John
To: Jefferson, Thomas



Dear Sir
London July 3. 1786.

Yours of the 23 of June is come to hand, with a Copy of Mr. Lambs of 6 June from Aranjuez.
There is no Intelligence from America of Armies marching to take the Posts from the English. The News was made as I Suppose against the opening of the Three Per Cents, and it had the intended Effect to beat down the Stocks a little.
Altho the Posts are important, the war with the Turks is more So. I lay down a few Simple Propositions.
1. We may at this Time, have a Peace with them, in Spight of all the Intrigues of the English or others to prevent it, for a Sum of Money.
2. We never Shall have Peace, though France, Spain, England and Holland Should use all their Influence in our favour without a Sum of Money.
3. That neither the Benevolence of France nor the Malevolence of England will be ever able materially to diminish or Increase the Sum.
4. The longer the Negotiation is delayed, the larger will be the Demand.
From these Premisses I conclude it to be wisest for Us to negotiate and pay the necessary Sum, without Loss of Time. Now I desire you and our noble Friend the Marquis to give me your opinion of these four Propositions. Which of them do you deny? or doubt? If you admit them all do you admit the Conclusion? Perhaps you will Say, fight them, though it Should cost Us a great Sum to carry on the war, and although at the End of it we should have more Money to pay as presents. If this is your Sentiment, and you can persuade the Southern States into it, I dare answer for it that all from Pensylvania inclusively northward, would not object. It would be a good occasion to begin a Navy.
At present we are Sacrificing a Million annually to Save one Gift of two hundred Thousand Pounds. This is not good Œconomy. We might at this hour have two hundred ships in the Mediterranean,  whose Freight alone would be worth two hundred Thousand Pounds, besides its Influence upon the Price of our Produce. Our Farmers and Planters will find the Price of their Articles Sink very low indeed, if this Peace is not made. The Policy of Christendom has made Cowards of all their Sailors before the Standard of Mahomet. It would be heroical and glorious in Us, to restore Courage to ours. I doubt not we could accomplish it, if we should set about it in earnest. But the Difficulty of bringing our People to agree upon it, has ever discouraged me.
You have Seen Mr. Randall before this no doubt, if he is not fallen Sick on the Road.
This Letter is intended to go by Mr. Fox. The Chev. De Pinto’s Courier unfortunately missed a Packet, which delayed him and consequently the Treaty a Month. The Queen his Mistress, as I wrote you a few Days Since, has given orders to her Squadron cruising in the Streights to protect all Vessells belonging to the United States. This is noble and Deserves Thanks.
Accept the Sincerest Assurances of Esteem and Affection from dear Sir your most obedient

John Adams


Mrs. Adams having read this letter finds it deficient in not having added her best respects to Mr. Jefferson and sincere thanks for his petitions.

